Citation Nr: 1037230	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1965 to October 1969.  The Veteran is the recipient of 
the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim.

In May 2010, the Board remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2010 remand, the Board instructed the RO to obtain a 
medical opinion as to the etiology of the Veteran's current neck 
disability.  The Board specified that the RO should "provide an 
opinion, [with] supporting rationale, as to whether the Veteran's 
currently diagnosed neck disability is at least as likely as not 
related to his military service. The examiner should specifically 
address whether the Veteran's neck disability is related to the 
May 1966 in-service accident in which a bomb hit the Veteran in 
the left ear."  Pursuant to the Board's May 2010 remand, a 
medical opinion was obtained in June 2010.  Upon review of the 
claims folder, the examiner opined that it was less likely that 
the Veteran's current neck disability and arthritis were due to a 
laceration in his left ear and it was more likely that not a 
naturally occurring phenomenon.  The Board finds that this 
opinion is inadequate.  The examiner addressed the relationship 
of the Veteran's neck disability to his left ear    laceration 
and not the accident in which he was hit by a bomb on the left 
ear, and the examiner did not provide sufficient rationale for 
his conclusion.  Furthermore, the Veteran maintains that he has 
had neck pain ever since the in-service accident.    Post-service 
treatment records show that the Veteran was seen in August 2002 
for his cervical spine when he fell from a roof two days before.  
Once the VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, the VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Therefore, another medical opinion must be obtained which 
adequately addresses the etiology of the Veteran's current neck 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for a physician with appropriate 
expertise to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's currently diagnosed neck 
disability is at least as likely as not 
related to his military service.  The 
examiner should specifically address 
whether the Veteran's neck disability is 
related to the May 1966 in-service 
accident in which a bomb hit the Veteran 
in the left ear.  The examiner should also 
address the Veteran's contention that he 
has had neck pain since that accident, and 
the evidence showing that he fell from a 
roof in August 2002 in reaching his/her 
conclusion.  

If the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished. A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.	After undertaking any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


